DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 19-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/29/2022. Applicant states in the response dated 8/29/2022: “The Applicant traverses the restriction. It is noted that the present application is a national stage application filed under 35 USC §371. In accordance with MPEP §§1893.03, 1893.03(d), the Office is to apply the PCT standards for unity of invention, and not the US. Restriction practice (under 37 CFR 1.141-1.146). All of the claims currently pending were substantially presented in the PCT (note the changes made in the Preliminary Amendment), and were examined in the PCT Written Opinion without indication that the claims lacked unity of invention.” 
The Examiner respectfully disagrees on the position that the claims should be examined together. As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
Groups I and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The Groups lack unity of invention because even though the inventions of these groups require the technical feature of an assembly, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Colston Jr et. al. (See claim rejection below).
Thus, Group II containing claims 19-31 is withdrawn from consideration.

Claim Objections
Claims 1-18 are objected to because of the following informalities:  the claims are written in overly verbose language. The dependent claims repeat some limitations of their parent claims. It is unnecessary to repeat the limitations, in the dependent claims and to merely add the new feature. For Example, lines 3 and 4 in claim 2 should be omitted because the limitation is already in claim 1. The Examiner invites the Applicant for a telephone interview to discuss claim presentation improvements, when allowability over the prior art is agreed upon by both parties. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2-19, the phrase “can be” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colston Jr et al. US Publication 2011/0092376.
Regarding claim 1, Colston teaches an assembly comprising (See Figure 14):
a) A needle unit 990 comprising at least one hollow needle that is configured to receive a fluid from emulsion array 972
b) A flow cell unit, considered as emulsion array 972 comprising droplet reservoirs 984, which contains binding partners including ligands ([0173]); and 
c) Means for moving the sample fluid by a droplet transporter 974, a thermal cycler 976, one or more detectors 978, ([0244]).
Regarding claim 2, Colston teaches means for moving the sample fluid by a droplet transporter 974, a thermal cycler 976, one or more detectors 978, and one or more pumps or pressure sources/sinks, such as a syringe pump 980 into the reservoirs ([0244]);
one or more pumps or pressure sources/sinks, such as a syringe pump 980 into the reservoirs ([0244]);
a valve system which may be operated to select only one of the intake conduits for droplet intake at a time, to provide serial intake of droplets from droplet reservoirs ([0246]), and set of outputs connected to droplet transporter 974 via a manifold 996. Each intake conduit may extend through the manifold in a sealed relationship with the manifold. The manifold may be movable into a sealed relationship with each row of droplet reservoirs, by operation of drive assembly 992, to form a sealed chamber 998 over each row serially ([0247]).
Regarding claims 3 and 4, the pumping means comprise one or more pumps. A negative pressure may be applied by syringe pump 980 to draw droplets into intake conduits 990. A positive pressure applied by pump 994 may push droplets into the intake conduits. Pump 994 may be connected to droplet transporter 974 via a manifold 996. Each intake conduit may extend through the manifold in a sealed relationship with the manifold. The manifold may be movable into a sealed relationship with each row of droplet reservoirs, by operation of drive assembly 992, to form a sealed chamber 998 over each row serially. Accordingly, pump 994 may pressurize the chamber to urge droplets from the reservoirs of a row in parallel into the intake conduits ([0247]).
Regarding claim 5-7, the system comprises a valve system which may be operated to select only one of the intake conduits for droplet intake at a time, to provide serial intake of droplets from droplet reservoirs ([0246]), and set of outputs connected to droplet transporter 974 via a manifold 996. The valves 1110, 1112, are in cooperation with the pumps 1114, and permit the droplet packets to flow continuously to a downstream reaction site after each packet is transferred into transporter 1096. The valves 1110 also transfer a droplet packet (or multiple packets, see FIG. 16) along an inflow path to storage site 1100 ([0257]).
Regarding claims 8-11, the system comprises means for moving the sample fluid by a droplet transporter 974, a thermal cycler 976, one or more detectors 978, and one or more pumps or pressure sources/sinks, such as a syringe pump 980 into the reservoirs ([0244]);
pumping means to draw droplets into intake conduits 990 or push droplets into the intake conduits. Pump 994 may be connected to droplet transporter 974 via a manifold 996. Each intake conduit may extend through the manifold in a sealed relationship with the manifold. The manifold may be movable into a sealed relationship with each row of droplet reservoirs, by operation of drive assembly 992, to form a sealed chamber 998 over each row serially. Accordingly, pump 994 may pressurize the chamber to urge droplets from the reservoirs of a row in parallel into the intake conduits ([0247]); and 
a valve system which may be operated to select only one of the intake conduits for droplet intake at a time, to provide serial intake of droplets from droplet reservoirs ([0246]), and set of outputs connected to droplet transporter 974 via a manifold 996. The valves 1110, 1112, are in cooperation with the pumps 1114, and permit the droplet packets to flow continuously to a downstream reaction site after each packet is transferred into transporter 1096. The valves 1110 also transfer a droplet packet (or multiple packets, see FIG. 16) along an inflow path to storage site 1100 ([0257]).
Regarding claim 12, the system comprises a waste collection reservoir 920 wherein a continuous flow example 910 of system 850 (see FIG. 10) in which droplet generation and droplet transport to a reaction site are coupled by continuous flow such that droplets are not stored. System 910 may comprise a serial arrangement of a droplet generator 912, a droplet transport region 914, a thermal cycler 916, a detector 918, and a waste/collection reservoir 920 ([240]).
Regarding claims 13 and 14, the system comprises at least one pumping means to draw droplets into intake conduits 990 or push droplets into the intake conduits. Pump 994 may be connected to droplet transporter 974 via a manifold 996. Each intake conduit may extend through the manifold in a sealed relationship with the manifold. The manifold may be movable into a sealed relationship with each row of droplet reservoirs, by operation of drive assembly 992, to form a sealed chamber 998 over each row serially. Accordingly, pump 994 may pressurize the chamber to urge droplets from the reservoirs of a row in parallel into the intake conduits ([0247]); and 
a valve system which may be operated to select only one of the intake conduits for droplet intake at a time, to provide serial intake of droplets from droplet reservoirs ([0246]), and set of outputs connected to droplet transporter 974 via a manifold 996. The valves 1110, 1112, are in cooperation with the pumps 1114, and permit the droplet packets to flow continuously to a downstream reaction site after each packet is transferred into transporter 1096. The valves 1110 also transfer a droplet packet (or multiple packets, see FIG. 16) along an inflow path to storage site 1100 ([0257]).
Regarding claim 15, the system comprises a set of outputs connected to droplet transporter 974 via a manifold 996. Each intake conduit may extend through the manifold in a sealed relationship with the manifold. The manifold may be movable into a sealed relationship with each row of droplet reservoirs, by operation of drive assembly 992, to form a sealed chamber 998 over each row serially ([0247]); 
a waste collection reservoir 920 wherein a continuous flow example 910 of system 850 (see FIG. 10) in which droplet generation and droplet transport to a reaction site are coupled by continuous flow such that droplets are not stored. System 910 may comprise a serial arrangement of a droplet generator 912, a droplet transport region 914, a thermal cycler 916, a detector 918, and a waste/collection reservoir 920 ([240]);
addressing means including a controller 712 to analyze data received from detector 710, as described for step 696. Also, controller 712 may be in communication with and/or may be programmed to control any suitable combination of system components, as indicated by dashed lines extending from the controller to each other system component ([0205]);
the address means comprise valves 770 may be disposed generally between the thermal cycler and the detector, to provide control of emulsion flow downstream of the thermal cycler, with respect to the at least one detection channel/chamber ([0213]).
Regarding claims 16-18, the system comprises:
a flow cell unit, considered as emulsion array 972 comprising droplet reservoirs 984, which contains binding partners including ligands ([0173]);
at least one pumping means to draw droplets into intake conduits 990 or push droplets into the intake conduits. Pump 994 may be connected to droplet transporter 974 via a manifold 996. Each intake conduit may extend through the manifold in a sealed relationship with the manifold. The manifold may be movable into a sealed relationship with each row of droplet reservoirs, by operation of drive assembly 992, to form a sealed chamber 998 over each row serially. Accordingly, pump 994 may pressurize the chamber to urge droplets from the reservoirs of a row in parallel into the intake conduits ([0247]);
a valve system which may be operated to select only one of the intake conduits for droplet intake at a time, to provide serial intake of droplets from droplet reservoirs ([0246]), and set of outputs connected to droplet transporter 974 via a manifold 996. The valves 1110, 1112, (first and second valves) are in cooperation with the pumps 1114, and permit the droplet packets to flow continuously to a downstream reaction site after each packet is transferred into transporter 1096. The valves 1110 also transfer a droplet packet (or multiple packets, see FIG. 16) along an inflow path to storage site 1100 ([0257]); and 
means for moving the sample fluid by a droplet transporter 974, a thermal cycler 976, one or more detectors 978, and one or more pumps or pressure sources/sinks, such as a syringe pump 980 into the reservoirs ([0244]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON PREGLER/Primary Examiner, Art Unit 1772